DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
This action is responsive to the amendment filed on February 17th, 2021. The examiner
acknowledges the amendments to the specification, claims 1, 2, and 5, and the cancellation of claims 6-8. Claims 1-5 are pending. The objections to the drawings are withdrawn. Applicant’s amendments
to the specification have overcome each and every objection. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “external device” in claim 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 contains the trademark/trade name BLUETOOTH.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe communicating with a pressure sensor and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Utz (WO 2011160080 A1) in view of Feliss (US 7214188 B2) and Reiner (US 20170068792 A1). 
Regarding claim 1, Utz teaches a system for monitoring pressure in a biliary tract (Paragraph
0010) comprising:
a stent for biliary tract including a pressure sensor (Figure 1, Paragraph 0010 lines 14-21);
a medical device including a communication module configured to receive a measured value of pressure in a biliary tract through communication with the pressure sensor and a power module configured to supply power to the pressure sensor (Figure 1 component 150, Paragraph 0023 lines 28-30, Figure 6 component 640).
Utz does not teach a subcutaneous implant medical device including a communication module
configured to receive a measured value of a pressure in a biliary tract through communication with the pressure sensor. 
Feliss teaches a subcutaneous implant medical device including a communication
module which receives a measured value of a pressure in a biliary tract through communication with the pressure sensor (an implantable medical monitor into a human body equipped with a hard disk drive for data communication (Figure 1A, Abstract, Column 2 lines 23-32; monitor is effectively being used as a subcutaneous implant device; the implantable monitor is in communication with sensors that collect data on parameters such as blood pressure (Figure 1A, Column 5 lines 10-13)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to have modified the external device in Utz to incorporate the subcutaneous implant device teachings of Feliss to allow for communication with the pressure sensor to provide notification of occlusion of the biliary tracts. It is advantageous to have a data recorder close to the sensor so that vital data can be collected without risk of disconnection from the external device. This
ensures that the data collection process will not be compromised or corrupted.

	Reiner teaches a system for receiving and analyzing the measured value of the pressure (Paragraphs 0218, 0219, and 0221), and providing the analyzed result to a patient (Paragraphs 0052 and 0091), wherein the analyzed result is expected timing information of biliary obstruction (Paragraphs 0220 and 0221). (Reiner discloses a system and method for medical device data tracking with a biosensor coupled to a program which can measure pressure and flow rates, and analyzes the related data to identify, characterize, and quantify pathology that correlates with arterial flow and pressure measurements).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to have modified the external device in Utz, modified with Feliss, to incorporate
the external device analysis system and program teachings of Reiner to develop a device which can
analyze pressure readings from the biliary stent sensor and determine and provide notification when the
biliary tract has become obstructed. This is a very important feature of implantable stents as it is a
known possibility that the biliary tracts or arterial pathways can become re-obstructed following the
implantation procedure, but it is challenging to be aware of this occurrence unless an analysis and
notification system is coupled to the stent. Providing an analysis and notification system of biliary tract re-obstruction can lessen the harmful effects for the patient as a timely notice of obstruction can prevent permanent harm. 
	Regarding claim 2, Regarding claim 2, Utz teaches a system for monitoring pressure in a biliary tract wherein the communication module communicates with the pressure sensor using any one of near field communication (NFC) and BLUETOOTH (Figure 6, Paragraph 0073).
	Regarding claim 3, Utz teaches a system for monitoring pressure in a biliary tract wherein the

component 350, Paragraph 0064 lines 21-26). Utz also teaches a system for monitoring pressure in a
biliary tract with a power module that wirelessly supplies power to the coil through electromagnetic
induction (Figure 1 component 150, Figure 6 component 640, Paragraph 0023 lines 28-30, Paragraph
0059 lines 14-17, Paragraph 0073 lines 1-3). 
	Regarding claim 5, Utz does not teach a system for monitoring pressure in a biliary tract wherein
the subcutaneous implant medical device further includes a storage module and the measured value of
the pressure and statistic information of the measured value of the pressure are stored in the storage
module.
Feliss teaches a system for monitoring pressure in a biliary tract wherein the subcutaneous
implant medical device includes a storage module and the measured value of the pressure and statistic
information of the measured value of the pressure are stored in the storage module (an implantable
medical monitor coupled to sensors which can measure blood pressure and store the data in a hard disk
drive (Figure 1A, Column 2 lines 23-25, Column 2 lines 55-57, Column 5 lines 8-13)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to have modified the external device in Utz to incorporate the subcutaneous
implant storage module teachings of Feliss to develop a subcutaneous implant device that includes a
storage module for storing the measured values of the pressure and statistic information of the
pressure. Communicating pressure values to a device capable of alerting an occurrence of biliary tract
obstruction is made possible by a module which stores the pressure values so they can be retrieved and
transmitted to another device. Storing the pressure values and statistical information associated with
them is a useful practice to observe trends in data and to allow for the data to be saved and analyzed at
a later time.
4 is rejected under 35 U.S.C. 103 as being unpatentable over Utz in view of Feliss and Reiner as applied to claim 1 above, and further in view of Kim (KR 10-1514652 B1 cited by Applicant).
Utz, Feliss, and Reiner fail to teach the power module includes a thin film for harvesting solar energy and supplies the solar energy to the pressure sensor. 
Kim teaches a system for monitoring pressure in a biliary tract wherein the power module
includes a thin film for harvesting solar energy and supplies the solar energy to the pressure sensor (a
wireless charging module for supplying power to electrocardiogram sensors by harvesting solar energy
through a thin film solar cell (Figure 1, Figure 2, Abstract, Claim 12)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to have modified the external device in Utz, modified with Feliss and Reiner, to incorporate the solar power teachings of Kim, to develop a biliary stent pressure sensor which communicates with a subcutaneous implant and receives energy for the sensor through solar energy. Solar energy is a very efficient and cost-effective method of providing energy and power to a device. As mentioned in the motivation for providing wireless power in claim 3, it is much simpler to develop an implantable device with sensors that do not need power delivered through wired systems. This can be achieved through the use of solar energy by simply using a material such as a film or panel that can harvest solar power.
Response to Arguments
Applicant's arguments filed February 17th, 2021 have been fully considered but they are not persuasive. 
In response to Applicant’s explanation of amending claim 2 on page 8 to withdraw the rejection under 35 U.S.C. 112(b); the examiner notes that on page 6 of the Office Action, claim 2 was rejected under 35 U.S.C. 112(b) for using the trademark or trade name, BLUETOOTH, in a claim as a limitation to identify or describe a particular material or product. This causes the claim scope to be uncertain since 
In response to Applicant’s argument on page 10 that Reiner does not teach or suggest the 
features of the external device as recited in amended claim 1; the examiner respectfully disagrees by noting that as explained on page 13 of the Office Action filed November 17th, 2020, Utz (WO 2011160080 A1) teaches the features of the external device as recited in claim 1 by disclosing an external device which receives the measured value of the pressure from the communication module (Figure 1 component 150, Paragraph 0023 lines 28-30, Figure 6 component 640). While Reiner (US 20170068792 A1) discloses analyzing the received measured value of the pressure to expect a timing of biliary obstruction (Paragraphs 0218-0221), and provides the expected information to the patient (Paragraph 0075) as claimed by Applicant. 
Further in response to Applicant’s argument on pages 10-11 that claim 1 is patentable due to Reiner not teaching the features of claim 1, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). A prima facie case of obviousness was established by Utz teaching the external device claimed by Applicant and Reiner teaching the functions of the claimed external device (MPEP 2142). 
	In response to Applicant’s argument on page 10 that Reiner in Figure 1 does not teach the features of the external device recited in previous claim 1; the Examiner notes that Figure 1 in Reiner discloses a system designed to interface with existing information systems and analyze pathologies as 
	Thus, claim 1 is not patentable over Utz in view of Feliss and Reiner, and dependent claims 2-5 are not patentable. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ALEXANDER ANDERSON whose telephone number is (571)272-1372.  The examiner can normally be reached on Monday - Thursday from 10:30-6:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.A.A./Examiner, Art Unit 3791                                                                                                                                                                                                        



/David J. McCrosky/Primary Examiner, Art Unit 3791